Case 3:20-cv-05762-MAS-TJB Document 32 Filed 04/13/21 Page 1 of 3 PageID: 255




300 Carnegie Center | Suite 220 | Princeton, NJ 08540
A Pennsylvania LLP | Stephen M. Orlofsky, New Jersey Administrative Partner
blankrome.com



Phone:         (609) 750-2991

Fax:           (609) 897-7442

Email:         harbist@blankrome.com




                                                                   April 13, 2021


VIA ECF

Honorable Tonianne J. Bongiovanni
United States Magistrate Judge
United States District Court for the District of New Jersey.
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street Room 2020
Trenton, NJ 08608

                   Re:      Fed. Law Enforcement Officers Ass’n et al. v. Grewal et al.
                            Civil Action No.: 3:20-cv-5762 (MAS) (TJB)

Dear Judge Bongiovanni:

       We represent Plaintiffs in the above-captioned matter and write in anticipation of the
telephonic status conference scheduled before Your Honor on April 15, 2021 at 10:30 a.m.

        As the Court is aware, the parties are at an impasse on whether depositions are necessary
in light of the legal issues in this case. Plaintiffs submit that depositions are not needed and will
be unduly burdensome. Defendants take the opposite view. As explained below, depositions are
unnecessary because they are duplicative of the documentary evidence, not reasonably calculated
to lead to the discovery of admissible evidence, and disproportionate to the needs of this case.

       This case involves a straightforward question of federal preemption—i.e., does New Jersey
have to follow federal law—with no material facts in dispute. The federal Law Enforcement
Officer Safety Act, 18 U.S.C. § 926C (“LEOSA”) states:

                   Notwithstanding any other provision of the law of any State or any
                   political subdivision thereof, an individual who is a qualified retired
                   law enforcement officer and who is carrying the identification




                                              Blank Rome LLP | blankrome.com
125593523
Case 3:20-cv-05762-MAS-TJB Document 32 Filed 04/13/21 Page 2 of 3 PageID: 256




Honorable Tonianne J. Bongiovanni
April 13, 2021
Page 2


               required by subsection (d) may carry a concealed firearm that has
               been shipped or transported in interstate or foreign commerce,
               subject to subsection (b).

18 U.S.C. § 926C(a). Plaintiffs’ Complaint alleges that LEOSA preempts New Jersey laws that
criminalize possession of a firearm under conditions where LEOSA allows such possession.
Under LEOSA, the right to carry a concealed firearm is automatic if two conditions are met: (1)
an individual meets the “qualifications” in subsection (c) of LEOSA; and (2) the retired officer
possesses identification required in subsection (d) of LEOSA. See 18 U.S.C. § 926C(a).

       The parties have exchanged written discovery, and the documents confirm that the
individual plaintiffs are “qualified” under subsection (c), and possess the identification required
by subsection (d) of LEOSA. Written discovery also confirms that New Jersey law conflicts with
LEOSA.

        The only questions remaining in this case are legal—i.e., whether LEOSA creates a right
to carry and preempts New Jersey law. Thus, deposition testimony is objectionable because:

           1. It would be duplicative of paper discovery. For example, Defendants might seek
              to confirm that Plaintiffs are qualified and have identification. But, Plaintiffs’ paper
              discovery already confirmed these facts under oath. To the extent that the
              Defendants seek to authenticate these underlying documents showing qualifications
              and identifications, the Plaintiffs can only testify as to how and when they obtained
              the qualification and identification documents from their employers or elsewhere.
              If the Defendants dispute these documents, they can subpoena the source, e.g.,
              Plaintiffs’ law enforcement employers.

           2. It would be irrelevant to the issues in this case. For example, Defendants might
              inquire into Plaintiffs’ efforts to obtain New Jersey-specific firearm permits.
              However, whether Plaintiffs sought permits under New Jersey law to avoid
              criminal prosecution under a statute preempted by federal law, is simply not
              relevant. This information has no tendency to prove or disprove the legal question
              of whether LEOSA preempts New Jersey law.

        Plaintiffs are prepared to file a motion for summary judgment but are constrained from
doing so while Defendants might seek to depose Plaintiffs. Thus, Plaintiffs respectfully request
that the Court enter an order barring Defendants from taking depositions.
Case 3:20-cv-05762-MAS-TJB Document 32 Filed 04/13/21 Page 3 of 3 PageID: 257




Honorable Tonianne J. Bongiovanni
April 13, 2021
Page 3


      We look forward to discussing these issues with Your Honor.


                                                 Respectfully submitted,

                                                 /s/ Nicholas C. Harbist

                                                 Nicholas C. Harbist
